DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 09/04/2020.
Claims 1-17 are pending.

Claim Objections
Claim 7 is objected to for reciting “external border control protocol” which does not match the abbreviation EBGP (a known and standard protocol). The phrase should have been “external border gateway protocol”. 
Claim 8 recites “user device” on line 3, which should have been “the user device” referring back to “a user device” on line 2.
Revision for similar informalities is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “the virtual private network identifier” on the last line which is indefinite as to what it represents.

Response to Arguments
Applicant argues that Patel does not teach “advertising the network prefix at a service provider exchange point to the partner network via a first advertisement” and “connecting a service provider network to the partner network though the service provider exchange point and a partner exchange point wherein the network prefix and the virtual private network identifier is communicated to the partner network utilizing the first advertisement” (underlined limitations are newly amended). 
On page 10 of the Remarks, applicant argues that “Patel describes or suggests that a network prefix associated with a customer edge device is advertised and VPN route information is exchanged among different network elements to establish a VPN connection. However, the cited portions of Patel do not describe or suggest exchanging a network prefix via an advertisement from a first autonomous system to a second autonomous system.” 
In rebuttal, the examiner respectfully maintains that Patel does teach all amended limitations. The newly added limitation of an advertisement merely means a message used to exchange prefixes or routing information from a provider exchange point to a partner provider exchange point, and is taught by Patel (fig. 1, [0036], [0037], ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information (including prefixes in [0036]) to each other by using EBGP, using a BPG update message or an advertisement). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 8-9, 13-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Patel et al. (US 2013/0155845, “Patel”).

For claim 13, Patel discloses a system comprising:
an input-output interface, a processor and a memory that stores computer-executable instructions (fig. 4) that, when executed by the processor, cause the processor to perform operations comprising:
receiving a request from a user device to establish a virtual private network (fig. 1, [0032], establishing a VPN connection from a client (a network device) at VPN site 102 to a server (a network device) at VPN site 132), wherein the request includes a virtual private network identifier ([0034], [0035], VPN route target and route distinguisher are assigned to each VPN route) and a network prefix associated with the user device ([0032], prefixes of devices are advertised from attached CE to PE to ASBR);
determining that the virtual private network includes access to a server on a partner network (fig. 1, [0031], VPN across 2 different AS’es or networks of two different service providers);
advertising the network prefix at a service provider exchange point to the partner network via a first advertisement ([0036], [0037], PE distributes routes to its peers, other PEs, or route reflectors in its AS, then ASBR receives routes from route reflectors; fig. 1, [0037], then ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information with each other by using EBGP messages which is read as the claimed advertisement);
connecting a service provider network to the partner network through the service provider exchange point and a partner provider exchange point wherein the network prefix and the virtual private network identifier is communicated to the partner network utilizing the first advertisement (fig. 1, [0037], ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information to each other by using EBGP); and
establishing the virtual private network between the user device and the server ([0037], The VPN route information maintained by the ASBRs and PE routers is used to determine how to route packets associated with the VPN, [0038], the ASBRs may compute a primary path and backup path to the VPN site).

For claim 8, Patel discloses a method comprising:
receiving a request from a user device to establish a virtual private network (fig. 1, [0032], establishing a VPN connection from a client (a network device) at VPN site 102 to a server (a network device) at VPN site 132), wherein the request includes a virtual private network identifier ([0034], [0035], VPN route target and route distinguisher are assigned to each VPN route) and a network prefix associated with the user device ([0032], prefixes of devices are advertised from attached CE to PE to ASBR);
determining that the virtual private network includes access to a server on a partner network (fig. 1, [0031], VPN across 2 different AS’es or networks of two different service providers);
advertising the network prefix at a service provider exchange point to the partner network via a first advertisement ([0036], [0037], PE distributes routes to its peers, other PEs, or route reflectors in its AS, then ASBR receives routes from route reflectors; fig. 1, [0037], then ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information with each other by using EBGP messages which is read as the claimed advertisement);
connecting a service provider network to the partner network through the service provider exchange point and a partner provider exchange point wherein the network prefix and the virtual private network identifier is communicated to the partner network utilizing the first advertisement (fig. 1, [0037], ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information to each other by using EBGP); and
establishing the virtual private network between the user device and the server according to the network prefix and the virtual private network number ([0037], The VPN route information maintained by the ASBRs and PE routers is used to determine how to route packets associated with the VPN, [0038], the ASBRs may compute a primary path and backup path to the VPN site).

For claim 14, Patel discloses the virtual private network is defined using route targets on the service provider network and the partner network ([0034], route target is assigned to each VPN route; fig. 3A, each ASBR has route targets (blue, red, prefix of VPN sites and route distinguishers (1:1, 1:2); [0037], ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information). 

Claims 8-9 are rejected for the same rationale in claims 13-14.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Lee (US 2006/0133265).

For claims 10, 15, Patel does not disclose the advertising the network prefix includes a label indicating that a next hop is the service provider exchange point.
Lee discloses advertising the network prefix includes a label indicating that a next hop is the service provider exchange point ([0033], labeling ASBR 18 next hop is to ASBR 28 to redistribute host routes between two AS’es or providers).
It would have been obvious to one skilled in the art at the time of the invention to apply Lee’s teaching of distributing route from one ASBR (AS border router read as the service provider exchange point) to another provider’s ASBR. One would have been motivated to advertise network prefix includes a label indicating that a next hop is the service provider exchange point in order to conform to networking standards proposed in RFC-2547.

Claims 11, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of McCaughan et al. (US 2008/0002588, “McCaughan”).

For claims 11, 16, Patel does not disclose the virtual private network includes a shortest path between the user device and the server.
McCaughan discloses the virtual private network includes a shortest path between the user device and the server (fig. 4, selecting optimum path X3-X4 which is shortest in latency).
It would have been obvious to one skilled in the art at the time of the invention to apply McCaughan’s teaching of shortest path calculation for inter-provider VPN routes to Patel’s system. One would have been motivated to do so to optimize network routing by using the shortest path routes.

Claims 12, 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Lara et al. (US 2007/0083673, “Lara”).

For claims 12, 17, Patel does not disclose the request includes a request for content and wherein the content is located on the server, and wherein the method comprises transmitting the content from the server to the user device using the virtual private network.
Lara discloses the request includes a request for content and wherein the content is located on the server, and wherein the method comprises transmitting the content from the server to the user device using the virtual private network (fig. 8, [0063], a VPN connection for providing content between client and server).
It would have been obvious to one skilled in the art at the time of the invention to apply Lara’s teaching of providing content services over VPN to Patel’s system. One would have been motivated to do so to provide for different applications for clients and servers on top of Patel’s secure VPN network.

For claim 17, Patel does not disclose the request includes a request for content. 
Lara discloses the request includes a request for content (fig. 8, [0063], a VPN connection for providing content between client and server).
It would have been obvious to one skilled in the art at the time of the invention to apply Lara’s teaching of providing content services over VPN to Patel’s system. One would have been motivated to do so to provide for different applications for clients and servers on top of Patel’s secure VPN network.

For claim 18, for the same rationale in claim 17, Patel-Lara discloses the content is located on the server (Lara, fig. 8, [0063]).

For claim 19, for the same rationale in claim 17, Patel-Lara discloses receiving the content from the server (Lara, fig. 8, [0063]).

For claim 20, for the same rationale in claim 17, Patel-Lara discloses sending the content to the user device using the virtual private network (Lara, fig. 8, [0063]).

Claims 1, 5-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel in view of Lee and Lara.

For claim 1, Patel discloses a method comprising:
receiving a request from a user device, wherein the request includes a network prefix associated with the user device, wherein the request is for a service provider network (fig. 1, [0032], request for establishing a VPN connection from a client (a network device) at VPN site 102 to a server (a network device) at VPN site 132; each VPN device has an associated prefix);
determining that fulfilling the request comprises accessing a partner network to retrieve the content (fig. 1, [0030]-[0031], a VPN connecting VPN sites that crosses multiple AS’es or network operators);
generating a first advertisement containing the network prefix ([0032], prefixes of devices are advertised from attached CE to PE to ASBR);
publishing the first advertisement at a first service provider exchange point ([0036], [0037], PE distributes routes to its peers, other PEs, or route reflectors in its AS, then ASBR receives routes from route reflectors);
transmitting the first advertisement that advertises the network prefix to a first partner provider exchange point; establishing a first connection between the first service provider exchange point and the first partner provider exchange point (fig. 1, [0037], ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information to each other by using EBGP);
wherein the first partner provider exchange point provides “the first connection for a VPN” ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information to each other by using EBGP for establishing VPN connections between VPN sites 102 and 132).
Patel does not disclose: transmitting the network prefix to a first partner provider exchange point with a first label indicating that the first service provider exchange point is a first next hop.
Lee discloses transmitting the network prefix to a first partner provider exchange point with a first label indicating that the first service provider exchange point is a first next hop ([0033], labeling ASBR 18 next hop is to ASBR 28 to redistribute host routes between two AS’es or providers).
It would have been obvious to one skilled in the art at the time of the invention to apply Lee’s teaching of distributing route from one ASBR (AS border router read as the service provider exchange point) to another provider’s ASBR. One would have been motivated to advertise network prefix includes a label indicating that a next hop is the service provider exchange point in order to conform to networking standards proposed in RFC-2547.
Patel does not disclose: receiving a request for content from the user device; receiving the content by the service provider network via the first connection; and delivering the content to the user device.
Lara discloses receiving a request for content from the user device; receiving the content by the service provider network via the first connection; and delivering the content to the user device (fig. 8, [0063], a VPN connection for providing content between client and server).
It would have been obvious to one skilled in the art at the time of the invention to apply Lara’s teaching of providing content services over VPN to Patel’s system. One would have been motivated to do so to provide for different applications for clients and servers on top of Patel’s secure VPN network.

For claim 5, Patel-Lee-Lara discloses the request for content includes a virtual private network identifier associated with the user device and wherein the first connection forms a virtual private network between the service provider network and the partner network (Patel, [0034], [0035], [0037], VPN route target and route distinguisher are assigned to each VPN route, creating VPN between ASBRs).

For claim 6, Patel-Lee-Lara discloses the virtual private network identifier is used to define route targets on the service provider network and the partner network (Patel, [0034], [0035], VPN route target and route distinguisher are assigned to each VPN route).

For claim 7, Patel-Lee-Lara discloses the first connection between the service provider network and the partner network uses an external border control protocol (Patel, fig. 1, [0037], ASBR 1 (belonging to provider or AS 1) and ASBR 2 (belonging to provider or AS 2) exchange VPN route information to each other by using EBGP).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel-Lee-Lara in view of Serbest et al. (US 2009/0016361, “Serbest”).

For claim 2, for the same rationale in claim 1, Patel-Lee-Lara discloses publishing a second advertisement containing an address of the first service provider exchange point; establishing a second connection between a second service provider exchange point and a second partner provider exchange point; and wherein receiving the content comprises receiving the content at the first service provider exchange point of the service provider network (Lee, [0033], ASBR 18 sets ASBR 28’s address as next-hop to redistribute routes from AS 14 and vice versa).
Patel-Lee-Lara does not disclose the address is a loopback address. 
Serbest discloses the address is a loopback ([0027], The LATAs 210 and 220 can advertise their loopback address to each other by way of the MPLS-VPN tunnel of the ISP network 105. For example, ASBR-A can advertise ASBR-A's/32 IPv4 loopback address to ASBR-SP-A. Similarly, ASBR-B can advertise ASBR-B's/32 IPv4 loopback address to ASBR-SP-B. These loopback addresses can be advertised through a suitable protocol such as EBGP). 
It would have been obvious to one skilled in the art at the time of the invention to apply Serbest’s teaching of advertising loopback addresses of ASBRs to Patel-Lee-Lara’s system. One would have been motivated to do so to simply to implement what was extremely known such as using loopback addresses of routing elements to establish routes among them since loopback addresses were known to identify the routing elements.

Claims 3, 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Patel-Lee-Lara in view of McCaughan.

For claim 3, as applied to claim 1, Patel-Lee-Lara does not disclose the receiving the content step comprises receiving the content via a shortest path to the first service provider exchange point.
McCaughan discloses receiving the content via a shortest path to the first service provider exchange point (fig. 4, selecting optimum path X3-X4 which is shortest in latency).
It would have been obvious to one skilled in the art at the time of the invention to apply McCaughan’s teaching of shortest path calculation for inter-provider VPN routes to Patel’s system. One would have been motivated to do so to optimize network routing by using the shortest path routes.

For claim 4, as applied to claim 1, Patel-Lee-Lara does not disclose a cost metric associated with the request is conveyed to the partner network.
McCaughan discloses the virtual private network includes a shortest path between the device and the server (fig. 4, selecting optimum path X3-X4 which is shortest in terms of latency or cost).
It would have been obvious to one skilled in the art at the time of the invention to apply McCaughan’s teaching of shortest path calculation for inter-provider VPN routes to Patel’s system. One would have been motivated to do so to optimize network routing by using the shortest path routes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/           Primary Examiner, Art Unit 2452